Citation Nr: 1533796	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  13-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Palo Alto Health Care System in Palo Alto, California


THE ISSUE

Entitlement to VA health care benefits under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The appellant was on active duty from January 1969 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board), from a March 2013 decision letter by the Department of Veterans Affairs (VA) Palo Alto Health Care System in Palo Alto, California.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the appellant's file.

The appellant had a hearing before the undersigned in May 2015.  A transcript of the hearing has been associated with the appellant's electronic claims file.

The Board has not only reviewed the appellant's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The appellant initially enlisted in the United States Army on January 21, 1969, for a period of 2 years.

2.  On January 27, 1969, prior to the completion of his 2 year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment for an additional term of obligation of 3 years. 

3.  On May 2, 1971, prior to the completion of his 3 year obligation, the appellant received an honorable discharge for purposes of immediate reenlistment for an additional term of obligation of 3 years. 

4.  The appellant accepted a commission in the United States Army on January 21, 1972.

5.  The record demonstrates that the appellant was dismissed under dishonorable conditions on May 12, 1995, as a result of court-martial.  

6.  There is no evidence that the appellant completed any term of enlistment prior to accepting his commission in January 1972 or indication that he was insane at any time during his military service.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to the eligibility for Chapter 17 health care benefits.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354, 3.360 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the Veterans Claims Assistance Act (VCAA).

In a September 2012 letter, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).

As noted above, the appellant also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claim that were lacking to substantiate the claim for benefits, and suggested the submission of evidence that would be beneficial to the appellant's claim.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  The appellant's treatment records are on file, to the extent possible.  Service personnel records have been determined to be unavailable, despite requests to all appropriate sources and a memorandum to that effect associated with the electronic claims file.  The AOJ has confirmed the nature of the appellant's multiple enlistments and conditional discharges.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2)-(3).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Law and Analysis

Under the relevant law, "[a] person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of veteran."  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, person must demonstrate by preponderance of evidence qualifying service and character of discharge)).  A "veteran" is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014).

With respect to health care eligibility and related benefits authorized by Chapter 17 of the Title 38 of the United States Code, these benefits shall be provided to certain former service persons with administrative discharges under other than honorable conditions for any disability incurred or aggravated during active military, naval, or air service in the line of duty.  That said, the benefits may not be furnished for any disability incurred or aggravated during a period of service when one of the bars listed in 38 C.F.R. § 3.12(c) applies.  38 C.F.R. § 3.360(b).

38 C.F.R. § 3.12(c) provides, in relevant part, that benefits are not payable where the former service member was discharged or released by reason of the sentence of a general court martial.  In this case, as discussed above, the appellant's service personnel records have been found to be unavailable.  That said, his final DD-214 clearly indicates that his separation was under dishonorable conditions as a result of a general court martial.  The Board takes judicial notice that in January 1992 the appellant pled guilty to committing an indecent act upon his daughter (a child under the age of sixteen years), sodomy, and false swearing.  He was sentenced to a term of imprisonment and given a dishonorable discharge from service by a general court martial.

A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge or release, or unless otherwise specifically provided.  38 C.F.R. § 3.12(b).  There is no evidence or contention that the appellant was insane under the parameters outlined in 38 C.F.R. § 3.354(a) at the time of his offenses leading to his court-martial or discharge.  

The appellant does not dispute that his ultimate dismissal from service was under dishonorable conditions and concedes that he would not be eligible for health care benefits under Chapter 17 of the Title 38 of the United States Code based on his service from January 21, 1972, to May 12, 1995.  Instead, he argues that he had three prior periods of service that were categorized as honorable and that he is entitled to Chapter 17 health care benefits based on these periods of service.

The appellant has four DD 214s of record denoting his service.  The first period of service was from January 21, 1969, to January 27, 1969 (7 days).  He was discharged under "SPN" 426 to enlist to attend a critical MOS school.  The appellant reenlisted effective the following day, January 28, 1969.  The associated DD 214 indicates that the term of service was 3 years.  The DD 214, however, indicates that prior to fulfilling his term of service, he was discharged effective May 2, 1971, under "SPN" 313 to immediately reenlist.  This reenlistment term was for 3 years, effective from May 3, 1971.  Prior to fulfilling this term of service, the appellant again was discharged (on January 20, 1972) under "SPN" 214 to accept a commission in the United States Army.  The appellant subsequently served as an officer, eventually reaching the rank of lieutenant colonel, for the period from January 21, 1972, to May 12, 1995.

Of relevance to this case, the provisions of 38 C.F.R. § 3.13(a) and (b) provide that a discharge for immediate reenlistment or to accept a commission prior to the expiration of the full period of the initial enlistment constitutes a conditional discharge, and that continuous reenlistments of this type are to be considered a single continuous period of active service.  As outlined above, the appellant's DD 214s demonstrate that he immediately reenlisted on January 28, 1969, and May 3, 1971, after his initial two discharges.  His January 20, 1972, discharge was to accept a commission in the United States Army, which began immediately thereafter on January 21, 1972.  Thus, under the above sections the appellant's entire service would be considered a single continuous period of active service.

However, the provisions of 38 C.F.R. § 3.13(c) state as follows:

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military service when: (1) the person served in the active military service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.

Thus, while the general rule provides that continuous reenlistments prior to expiration of the entire period of any given enlistment is generally to be considered as a single, lengthy enlistment, an exception is provided when a person actually completes an entire period required by an enlistment, and there is no evidence of misconduct or other basis for the award of a discharge under conditions other than honorable during that enlistment period.

In this case, however, the exception under 38 C.F.R. § 3.13(c) is not for application.  The appellant's initial DD 214 indicates a term of service of 2 years, which he certainly did not complete in his seven days of service.  The second term of service was for 3 years and the appellant served for 2 years, 3 months, and 5 days.  There is no indication that he had completed his term of service, as the authority for his discharge was listed as "SPN" 313 to immediately reenlist, rather than based on the fulfillment of the term of service.  The third term of service also was for 3 years and the appellant served for only 8 months prior to accepting his commission in January 1972.  Thus, there is no indication that the appellant completed his term of service for any of his separate enlistments.  

As such, the entirety of his service will be considered to be one, continuous period of service under the provisions of 38 C.F.R. § 3.13(b) and entitlement to benefits will be determined by the character of the final termination of such period of active service.  As the appellant's dismissal from service in May 1995 was dishonorable, the entirety of his service is so characterized for Chapter 17 health care benefits and eligibility for benefits under that chapter is not warranted.


ORDER

The appeal is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


